Title: From Thomas Jefferson to John Quincy Adams, 8 February 1826
From: Jefferson, Thomas
To: Adams, John Quincy

Monticello
Feb. 8. 26.I know nothing of the facts in this petition, nor of the person on whose behalf they are stated, but I know most of those who subscribe it, and can certify that they are persons of the first degree of respectability in the county in which I reside and of unquestionable credit as to any thing which they affirm. Given under my hand this 8th of February 1826.Th: JeffersonTo the President of the United States.The petition of sundry citizens of the town of Charlottesville and the County of Albemarle.Shewith. That Solomen P Baleu in the month ofin the year 1824 was detected in robbing the United States mail, with the transportation of which from Charlottesville to Richmond he was then entrusted, and confined in Jail until the month of May when he was duly indicted, arraigned and found guilty of having stolen the sum of fifty dollars and condemed to seven years imprisonment. That under that sentence he is now detained in Jail in Richmond and has been so confined for the last two years ending May next. That for the last twenty years preceeding the act for which he is now incarcerated, he was employed as a mail carrier, during the whole of which time he manifested a devoted zeal and attention in the discharge of his occupation; and sustained a fair and respectable character for honesty and integrity. That he married into a respectable though poor family. That he has now living a wife and five helpless children, who depend upon the charity of the neighbourhood for their daily bread, and judging from his former care and attention towards his family we are inclined to think that his best efforts will be exerted towards their support. That his deportment, as we have been informed, since his incarceration has been marked with contrition and repentance for the crime he committed. Therefore your petitioners pray that in tender mercy you will release the said Solom P Baleu from the remaining time of his term of improvement, as they will ever pray &C.Thomas W GilmerAlex GarrettJohn C CarterTh M Randolph SeniorDanl M Railey.James MichieF B DyerJoseph AntrimGeorge CarrCharles BrownMason ShullC. P. M KerninIra GarrettGeo W SpoonerW: ChilesR. W. WoodWilliam A BibbSaml Leitch JnrNathl bleM W D JonesSaml LeitchJno. K. JonesChs DowningJoel YanceyWm WatsonNimrod BramhamA NorrisCharles Carter M,D,John M PerryReuben MauryJ L Thomas